Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shi Liu on 1/11/2021.
The application has been amended as follows: 

Title
METHOD FOR CONTROLLING ELECTROCHEMICAL DEPOSITION TO AVOID DEFECTS IN INTERCONNECT STRUCTURES

Claims
1. (Currently Amended) A method for performing an electrochemical plating (ECP) process, comprising: 

electroplating the metal on the surface of the substrate; 
in situ monitoring a plating current flowing through the plating solution between an anode and the substrate immersed in the plating solution as the ECP process continues; 
receiving a layout data of an integrated circuit to be manufactured on the substrate;
calculating line-end densities of a plurality of conductive lines in a plurality of unit grids in the substrate based on the layout data;
identifying a subset of conductive lines having a highest line-end density in a unit grid area of the plurality of unit grids;
determining a critical plating current below which voids are formed in the subset of conductive lines having the highest line-end density among a plurality of conductive lines for a metallization layer over the substrate by using a linear model that correlates critical plating currents with corresponding line-end densities; and 
adjusting a composition of the plating solution in response to the plating current being below [[a]] the critical plating current 
4-7. (Cancelled) 
8. (Currently Amended) A method of forming a semiconductor structure, comprising: 
forming a plurality of contact openings in a dielectric layer over a substrate, the plurality of contact openings comprising a plurality of first contact openings in a first region of the 
depositing a barrier layer along sidewalls and bottoms of the plurality of contact openings and over the dielectric layer; 
depositing a seed layer over the barrier layer; and 
performing an electrochemical plating (ECP) process to fill the plurality of contact openings with a conductive layer, wherein performing the ECP process comprises: 
in situ monitoring a plating current flowing through a plating solution between an anode and the substrate immersed in the plating solution as the ECP process continues; 
receiving a layout data of an integrated circuit to be manufactured on the substrate;
calculating line-end densities of a plurality of conductive lines in a plurality of unit grids in the substrate based on the layout data;
identifying a subset of conductive lines having a highest line-end density in a unit grid area of the plurality of unit grids;
determining a critical plating current below which voids are formed in the subset of conductive lines having the highest line-end density among a plurality of conductive lines for a metallization layer over the substrate by using a linear model that correlates critical plating currents with corresponding line-end densities; and
adjusting a composition of the plating solution in response to the plating current being below [[a]] the critical plating current that causes voids being formed in the plurality of first contact openings.  

21. (Currently Amended) A method of forming a semiconductor structure, comprising: 
depositing a dielectric layer on a substrate; 
forming a plurality of contact openings having different line-end densities in the dielectric layer; 
depositing a barrier layer along sidewalls and bottoms of the plurality of contact openings and over the dielectric layer; 
depositing a seed layer over the barrier layer; 
contacting the seed layer with a plating solution, wherein the plating solution comprises a salt of an electrically conductive metal and organic additives comprising a suppressor, an accelerator and a leveler; 
depositing the electrically conductive metal onto the seed layer by electroplating; 
in situ monitoring a plating current flowing through the plating solution as the electrically conductive metal being deposited; 
receiving a layout data of an integrated circuit to be manufactured on the substrate;
calculating line-end densities of a plurality of conductive lines in a plurality of unit grids in the substrate based on the layout data;
identifying a subset of conductive lines having a highest line-end density in a unit grid area of the plurality of unit grids;
determining a critical plating current below which voids are formed in the subset of conductive lines having the highest line-end density among a plurality of conductive lines for a metallization layer over the substrate by using a linear model that correlates critical plating currents with corresponding line-end densities; and 
adding one or more of the organic additives into the plating solution in response to the plating current being below [[a]] the critical plating current.  
22-26. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kobayashi et al., U.S. Patent No. 6,511,588 B1 [hereinafter Kobayashi] is the closest prior art of record. Kobayashi teaches monitoring the current and then adding additive in order to control the current and avoid void formation. Kobayashi col. 4 ll. 16-23, col. 14 ll. 58-67. However, Kobayashi and the prior art of record does not teach “receiving a layout data of an integrated circuit to be manufactured on the substrate; calculating line-end densities of a plurality of conductive lines in a plurality of unit grids in the substrate based on the layout data; identifying a subset of conductive lines having a highest line-end density in a unit grid area of the plurality of unit grids; determining a critical plating current below which voids are formed in the subset of conductive lines having the highest line-end density among a plurality of conductive lines for a metallization layer over the substrate by using a linear model that correlates critical plating currents with corresponding line-end densities.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al., U.S. Patent App. Pub. No. 2004/0115932 A1 (teaching dividing the plating area into patterns where the fraction of the area is calculated, Cheng [0026], fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
        
/BRIAN W COHEN/Primary Examiner, Art Unit 1794